Exhibit 10.26






[COPYTELE, INC. LETTERHEAD]
 
 
January 12, 2011




Videocon Industries Limited
2nd Floor, Fort House, D.N. Road
Fort, Mumbai 400 001 (INDIA)

Attention:
Venugopal N. Dhoot, Director
 
Naveen Mandhana, Sr. Vice President


 
Dear Sirs:


With respect to the installments of the Technology Transfer Fee scheduled to be
paid by February 16, 2009, November 16, 2009 and August 16, 2010, under the
Amended and Restated Technology License Agreement between Videocon Industries
Limited (“Videocon”) and CopyTele, Inc. (“CopyTele”), dated May 16, 2008 (the
“License Agreement”), CopyTele hereby waives the February 16, 2009, November 16,
2009 and August 16, 2010 due dates for such installment payments on the
condition (i) that Videocon make an additional payment of such installments of
$300,000 no later than March 1, 2011, and (ii) that Videocon and CopyTele agree
upon a mutually acceptable payment schedule for the balance of such installments
prior to April 15, 2011.  Except as specifically set forth herein, all terms and
conditions of the License Agreement shall remain unchanged and shall continue to
be valid and binding upon the parties thereto.
 
 

 
Sincerely,
     
COPYTELE, INC.
         
By:
/s/ Denis A. Krusos
     
Denis A. Krusos
   
Chairman and C.E.O.

 